Citation Nr: 0802590	
Decision Date: 01/24/08    Archive Date: 01/30/08	

DOCKET NO.  05-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 2003, 
for a 50 percent evaluation for post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to an initial evaluation in excess of 30 
percent prior to June 13, 2003, and to a 50 percent 
evaluation from June 13, 2003, for PTSD.   

(The issue of entitlement to an apportionment of the 
veteran's compensation benefits on behalf of his children 
will be the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  The 
veteran, who had active service from January 1966 to 
January 1968, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for PTSD on August 30, 1999, more than one year 
following separation from service, and a rating decision 
dated in October 2000 granted service connection for PTSD 
effective August 30, 1999.  

2.  The veteran expressed disagreement with the initial 
evaluation assigned for his PTSD and perfected his appeal in 
a timely manner following the issuance of the statement of 
the case in January 2003.  

3.  Prior to June 13, 2003, the veteran's PTSD was productive 
of occupational and social impairment with reduced 
reliability and productivity, but prior to and after June 13, 
2003, the veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD prior to and after June 13, 2003, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).  

2.  An effective date of August 30, 1999, for the assignment 
of a 50 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003, October 2004, December 2005, 
and July 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the initial evaluations 
assigned for his PTSD do not accurately reflect the severity 
of his disability.  The veteran also maintains that he should 
be entitled to a 50 percent evaluation at a much earlier date 
than the June 13, 2003, date assigned by the RO.  

By way of background, an in order to simplify the procedural 
posture of this case, the Board observes that the veteran 
filed an original claim for service connection for PTSD on 
August 30, 1999, more than one year following his separation 
from service in January 1968.  A rating decision dated in 
October 2000 granted service connection for PTSD and assigned 
a 10 percent evaluation under Diagnostic Code 9411 from 
August 30, 1999, the date of the veteran's original claim for 
service connection for PTSD.  The veteran expressed 
disagreement with the initial evaluation assigned.  

In September 2001 after reviewing additional evidence, a 
rating decision dated in July 2002 increased the evaluation 
for the veteran's PTSD from 10 percent to 30 percent 
effective August 30, 1999, the date of the veteran's original 
claim.  The RO then issued a statement of the case in 
January 2003.  On June 13, 2003, a statement was received 
from the veteran's representative in which it was requested 
that his claim be "reopened" and advised that his condition 
had become "more severe".  

At this point, the Board notes that the RO construed this 
statement as a request to reopen the veteran's claim and 
processed the June 2003 statement as a new claim, rather than 
a continuation of the veteran's disagreement with the initial 
evaluation assigned for his PTSD.  The Board now finds, that 
despite the use of terms such as "reopened" and "more severe" 
in the June 2003 statement, that the statement may actually 
be construed as a substantive appeal since it was received 
within one year of the July 2002 Decision Review Officer's 
decision which increased the evaluation for the veteran's 
PTSD from 10 percent to 30 percent, effective the date of his 
original claim.  The July 2002 rating decision represented a 
continuation of the veteran's original appeal regarding the 
initial evaluation for his PTSD and the veteran was informed 
that he had one year to appeal the July 2002 rating decision, 
although the July 2002 notice letter to the veteran informed 
him incorrectly that benefits had been granted in full.  
Therefore, the Board will construe the June 2003 statement 
from the veteran as representing a timely substantive appeal 
to the veteran's claim for a higher initial evaluation for 
his PTSD.  Consequently, the issue before the Board is the 
most appropriate evaluation between the current date and the 
date service connection was granted on August 30, 1999.  As 
such, the claims for an initial evaluation in excess of 
50 percent prior to June 13, 2003, and the claim for an 
effective date prior to June 13, 2003, for a 50 percent 
evaluation are essentially and effectively the same issues.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Under Diagnostic Code 9411, a 30 percent evaluation is for 
assignment when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted with evidence of 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The next higher evaluation under Diagnostic Code 9411, a 70 
percent evaluation, is contemplated for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4,125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). 

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

After reviewing the evidence of record, the Board finds that 
the evidence dated prior to and after June 13, 2003, is 
similar and therefore, the evidence creates a reasonable 
doubt as to whether the veteran is entitled to an evaluation 
in excess of 30 percent prior to June 13, 2003.  As such, the 
Board finds that the veteran is entitled to a 50 percent 
evaluation from the date service connection was granted on 
August 30, 1999, but the evidence does not demonstrate an 
entitlement to an evaluation in excess of 50 percent at any 
point during the course of this appeal.  

Evidence for consideration of the time of the October 2000 
rating decision, which granted service connection for PTSD 
and assigned a 10 percent evaluation, included records from 
the Vet Center which showed the veteran had been under 
treatment at that facility since July 1999.  Also considered 
in that rating decision was the report of an August 2000 VA 
examination.  

The report of the August 2000 VA examination shows the 
veteran reported that he had contained any thoughts or 
feelings about his Vietnam experiences until about five or 
six years prior to the date of the examination when an 
individual from his unit shared pictures from a scrapbook 
with the veteran.  The veteran reported that within two years 
he was divorced and had lost his job.  He reported that he 
had been to marriage counseling but had never had any kind of 
psychiatric evaluation or treatment and was not currently 
under treatment.  

Subjectively the veteran reported that he was taking pretty 
good charge of his life and that he was happy and fulfilled 
at the time of the examination.  The veteran endorsed 
feelings of nervousness, specifically if he was provoked by 
sensory experiences such as kerosene, helicopters, loud 
noises, mud or other visual or sensory stimuli which reminded 
him of Vietnam.  The veteran denied palpitations, shortness 
of breath or chest pain, anger or irritability, worry, fear 
or tension.  There was no change in memory or concentration 
and no history of obsessions, compulsions, phobias, rituals 
or checking behavior.  There were no overt daytime flashbacks 
in terms of hallucinatory experience, but the veteran did 
have intrusive thoughts about Vietnam.  The veteran denied 
any recent sadness, depression or crying spells or a history 
of suicidal or homicidal ideation, suicide attempts, self-
destructive or cutting behavior or hypomanic or manic 
episodes.  The veteran has been vigilant but not overly 
paranoid.  The veteran has a good appetite without any change 
in appetite and he slept approximately seven hours per night, 
felt rested when he awakened and had occasional light 
nightmares.  

On mental status examination the veteran was casually but 
neatly dressed and well groomed.  He was friendly and 
cooperative and an excellent historian.  He was mildly 
anxious, but there was no evidence of dysphoria.  The veteran 
was able to remain calm and relaxed throughout the 
examination, for the most part, except for several emotional 
outbursts as he suddenly and abruptly became tearful when 
speaking about his Vietnam experiences.  He had a good sense 
of humor and generated and responded to humor appropriately.  
He was described as alert and oriented to person, place, time 
and situation.  There was no unusual psychomotor activity, 
gestures or behavior.  There was no deficit in cognition, 
memory, learning or attention.  There was no deficit of 
calculation, abstraction, similarities or general 
information.  The veteran's judgment was good and he had some 
psychological insight and some likelihood of developing 
further insight.  The diagnosis following the examination was 
PTSD.  An Axis V Global Assessment of Functioning (GAF) score 
of 51-60 reflective of moderate symptoms was assigned.  

A November 2001 statement from the Vet Center diagnosed the 
veteran as having post-traumatic stress disorder and a major 
depression without psychotic features.  An Axis V GAF score 
of 50 was assigned.  A December 2001 statement related 
similar symptomatology the veteran experienced as well as the 
same diagnoses.  

A report of a VA examination performed in March 2002 showed 
the veteran reported a worsening of his PTSD symptoms.  On 
mental status examination the veteran was described as 
casually and neatly dressed, as well as well groomed.  The 
veteran was friendly and cooperative and an excellent 
historian.  He made good eye contact and was able to remain 
seated for the entire examination.  The veteran was noted to 
be of above average intelligence.  He was moderately anxious 
and was seemingly more anxious than at the time of the last 
evaluation, but not particularly dysphoric, and in fact was 
rather hopeful and easily speaking of spiritual experiences 
and revelations.  The veteran generated and responded to 
humor appropriately.  He was alert and oriented to person, 
place, time and situation and there was no unusual 
psychomotor activity, gestures or behavior.  There was no 
deficit of cognition, memory, learning or attention.  The 
veteran's thought content was coherent and logical without 
flight of ideas or loose associations.  There was no suicidal 
or homicidal ideation and there was no evidence that the 
veteran was experiencing auditory or visual hallucinations, 
delusions, paranoia or psychotic thoughts.  Judgment was 
described as good and the veteran had some psychological 
insight with the likelihood of developing further insight.  
The diagnosis following the examination was PTSD and the GAF 
assigned was 50 to 51 for moderate symptoms.  

A review of the July 2002 Decision Review Officer's decision 
reflects that the veteran's claim for a higher initial 
evaluation for his PTSD was reviewed based on all of the 
evidence of record, including the recently submitted private 
medical records, as well as the report of the March 2002 VA 
examination, in determining that the veteran's PTSD should be 
increased from 10 percent to 30 percent effective August 30, 
1999.  

After the issuance of a statement of the case in 
January 2003, the veteran's representative submitted a 
statement on June 13, 2003, in which it was requested that 
the veteran's claim for his PTSD be reopened and indicated 
that the veteran had reported that his disability had become 
more severe and had in part resulted in the discontinuance of 
his employment.  As previously indicated, the Board has 
construed the June 13, 2003, statement as representing a 
timely substantive appeal in connection with the veteran's 
disagreement with the initial evaluation assigned for his 
PTSD since it was submitted within one year of the July 2002 
rating decision which increased the initial evaluation for 
the veteran's PTSD from 10 percent to 30 percent, effective 
the date of his original claim and then notified the veteran 
that he had one year in which to appeal that decision.  Since 
this statement essentially expresses a continuing 
dissatisfaction with the evaluation assigned for the 
veteran's PTSD, the Board construes the statement as 
representing a timely substantive appeal rather than a 
reopened claim as did the RO.  

The veteran was afforded a VA examination in August 2003.  At 
that time it was noted that the veteran had lost a previous 
job through either the job being "phased out" or as the 
veteran indicated, a gracious way of firing him due to his 
problems with performance.  The veteran reported that he was 
unable to attend and concentrate on the demands of his job 
due to increasing anger, agitation and preoccupation with 
issues related to his Vietnam experience.  On mental status 
examination he was described as neatly dressed and well 
groomed.  He was a good historian who spoke very emotionally 
and at times very angrily and emphatically about the Vietnam 
war and ongoing difficulties relating to his involvement in 
the war.  He appeared somewhat agitated, as well as somewhat 
anxious.  He was very lucid and his thinking was logical and 
coherent.  There were no signs of a psychotic process of any 
sort and no signs of delusions, hallucinations, paranoia or 
anything else that would be remarkable.  Intelligence was 
estimated to be in the high average to superior range and the 
veteran displayed some narcissistic traits throughout the 
interview.  Insight and judgment appeared to be quite good.  
The examiner summarized that the examination appeared to 
suggest an overall worsening of the veteran's PTSD to a 
degree that it has created meaningful functional difficulties 
in multiple and important life domains.  Following the 
examination the diagnoses were PTSD and alcohol dependence, 
and a GAF score of 50 was assigned.  

A review of a January 2004 rating decision, which increased 
the evaluation for the veteran's PTSD from 30 percent to 
50 percent discloses that the increase was based primarily on 
the findings of the August 2003 VA examination, which the 
rating decision noted included the VA psychologist's opinion 
that the PTSD disability had increased in severity since the 
last VA examination.  The RO chose January 13, 2003, as the 
effective date for the increase since that was the day the RO 
construed a claim as having been received from the veteran.  

After reviewing this evaluation, the Board is of the opinion 
that the veteran is entitled to a 50 percent evaluation for 
his PTSD both prior to and after June 13, 2003.  In this 
regard, the Board finds that the clinical findings reported 
on mental status examinations are virtually 
indistinguishable, with the exception of some increased 
anxiety and agitation at the time of the more recent 
August 2003 VA examination.  In addition, while the 
August 2003 VA examination assigned a lower GAF score of 50 
at the time of that examination, the Board finds that the 
score 50 to be virtually indistinguishable from the GAF 
assigned at the time of the previous two VA examinations of 
51 to 60.  The Board would also note that the GAF of 50 
assigned following the August 2003 VA examination is 
identical to that contained in the Vet Center's earlier 
assessments dated in November and December 2001.  

Therefore, the Board believes that the record creates a 
reasonable doubt as to whether the veteran is entitled to a 
50 percent evaluation for his PTSD prior to June 13, 2003.  
Resolving any reasonable doubt as to this question in the 
veteran's favor, a 50 percent evaluation is assigned for the 
veteran's PTSD prior to June 13, 2003, effective from the 
date of his original claim on August 30, 1999.  

Having decided that the veteran is entitled to a 50 percent 
evaluation for his PTSD during the entire appeal period, the 
question remains is to whether the veteran is entitled to an 
evaluation in excess of 50 percent at any time during the 
time of his appeal.  However, the Board finds that after 
reviewing the evidence of record, the veteran does not more 
nearly meet the criteria for a 70 percent evaluation.  The 
criteria set forth for a 70 percent evaluation generally 
describe a more serious disability, and the veteran is not 
shown to manifest any of the symptoms provided as examples of 
the criteria to be contemplated for the next higher 
evaluation.  There was no indication in any of the 
examination reports or treatment records of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure 
or irrelevant or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  While the veteran has 
described some irritability, there was no spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Therefore, the Board concludes that the veteran is 
not shown to be entitled to a 70 percent evaluation for his 
PTSD.  

Having found that the veteran was entitled to a 50 percent 
evaluation effective August 30, 1999, the veteran's claim for 
an earlier effective date for a 50 percent evaluation is 
essentially moot in the sense that the veteran was assigned 
the highest assignable evaluation effective from the date of 
his original claim.  VA laws and regulations provide that the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a 
claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  Furthermore, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

The veteran does not contend, nor does the record reflect, 
that he filed a claim for service connection at any time 
prior to August 30, 1999, a date clearly more than one year 
following his separation from service.  As such, the 
effective date for the grant of service connection and the 
assignment of a 50 percent evaluation can be no earlier than 
August 30, 1999.  The veteran does not contend otherwise.  
Therefore, an effective date for August 30, 1999, for a 
50 percent evaluation for the veteran's PTSD is granted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 50 percent prior to and 
after June 13, 2003, is granted.  

Subject to the provisions governing the award of monetary 
benefits, an effective date of August 30, 1999, for a 
50 percent evaluation for PTSD is granted.  



	                        
____________________________________________
	L. M. BARNARD
	ActingVeterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


